Title: To John Adams from John Quincy Adams, 8 April 1816
From: Adams, John Quincy
To: Adams, John


				
					My Dear Sir.
					Ealing 8. April 1816.
				
				Your indifference, as to the result of the Elections to the Presidency of the United States, and to the office of Governor of your own Commonwealth of Massachusetts, which I find avoided in your favour of 7. February is the best of all possible political symptoms—It proves, first that you consider all the Candidates as men likely to fill the respective Stations, if elected to them, with credit to themselves and usefulness to the Country—Secondly that you consider no important principle of administration, external or internal to be involved in the issue—Thirdly that the virulence of party Sprit, continues to subside among us, and that there are no conflicting interests in immediate operation, threatening our National Union, or the unutterable horrors of civil War.Of this there has been a deep impression upon my mind, of great and imminent danger—And although I cannot share in your total indifference between the Candidates mentioned by you, I not only concur in the belief that no material public injury will result from the success of either of them; but that of the present moment is not to be named.The selection of the federal Candidate for Governor of Massachusetts has much surprized me—In November you gave me a list of nine names then talked of, but that of Brooks was not among them—Assuredly the General would have my vote in preference to most of them, for I never heard of him as a Hartford Conventionist; but he has been so little known in public life at all, and has gone along in such an easy, even tenor, that I should not have dreamt of him, as the Candidate of those who plotted that not able confederacy—It is the worst thing I ever knew of him—I have seen the electioneering address in his favour; and find that not only his own honourable services in the Revolutionary War, are very properly alledged in support of his pretensions, but also that he is said to have two sons in the public service, during the late war, that one of them fell in the glorious Battle upon Lake Erie. Those are to my mind strong titles to public gratitude, and would be powerful motives to influence my vote But what can they be to those who grudged even a vote of thanks for the victory on Lake Erie, and all others atchieved by their own Countrymen—To those who in the struggle of Life and Death, hailed the Public Enemy, as the Bulwark of our Holy Religion—To those who not only avowed their approbation of the infamous principle of the Press–gang, but who while thousands, of their own brethren, natives of their own State were groaning under the bondage of British Impressment, instituted a mock legislative enquiry, and reported in the face of mankind that they could ascertain only eleven Citizens of Massachusetts who had been subjected to it—How can those aiders and abetters of the Man–Stealer, hold it up as a claim of merit in General Brooks, that he had a son who died in a cause, so reprobated by their abhorrence? But I should be still more embarrassed to account for this, had I not been informed that my old friend Otis writes to his Correspondents in this Country, that the issue of the War has been to give our People a consciousness of their own strength and confidence in themselves—and he has even given warning, that if Great–Britain should again provoke us into a War, she will find us far more united against her than we were in the last—Burke says that Charles Townshend, always hit the house of Commons between wind and water—Otis has spent his life in hitting the opinions of the People of Massachusetts between wind and water—After his exploits at the Hartford Convention and his ΠΑΡΑΠΡΕΣΒΕΙΑ to Washington, when he was so seasonably accompanied from Baltimore to that City, by the Messenger bearing the Treaty of Ghent, it was certainly very gratifying to me, to be told that he was writing to his friends in England that the next War between the United States and Great–Britain would exhibit us more united than the last. Not that I placed much reliance upon it as a promise—But it was the evidence to me where the wind and water line now is, and has been since the Peace—As the election is at this moment decided, there can be no harm in the avowal that my vote would have been for Dexter; one reason for which would have been precisely because he has not been so skillful in aiming at the Wind and water line, as my friend Otis, and because he did not wait till the next War, to take the side of his Country, in a quarrel with Britain.As you have read the Correspondence of the Baron de Grimm, I hope you will have opportunities to peruse that of La Harpe, with the Grand Duke Paul of Russia, that of Mademoiselle de l’Espinosse, and that of Horace Walpole, with Madame La Marquise du Deffant—I have read none of all those Books myself, for in Russia they were not to be procured, and since I left St: Petersburg I have had time to read nothing, not even Edward Search’s Light of Nature. But the Grand Encyclopedian coterie has been disclosing its beauties and deformities to the world in all those Correspondences, and in all probability there are more disclosures of the same kind yet to come—All I know of Grimm is that he was a German Baron, I believe a Saxon—A man of Letters, who after having made some unsuccessful literary attempts in his own language and Country, went and lived at Paris, among the “economists and calculators”, learnt to write French as if it had been his native tongue, and furnished several Articles for the Encyclopaedia. The Empress Catherine gave him a title of Counsellor in her service, and a cross of one of the Russian Orders, and he was the most intimate friend of Diederot. I should suppose his own Correspondence would give you many more particulars about him.If a time should come while I reside in this Country, for granting me some of the leisure, which you have supposed I should enjoy, I shall endeavour to get some knowledge of the present state of literature here, and to amuse you with some account of it—As yet I am so chained down to the table, that I am forbidden any sort of excursion for the benefit either of body or mind.I am desired to present to you the respects of two persons, who claim acquaintance with you of antient date—one is the Chevalier de Freire, now the Minister from Portugal at this Court; and the other is Mr Richard Sharpe, a member of the House of Commons, whom I occasionally meet in Society, and who says he has very recently been in Correspondence with you.If the Politics of our own Country have no interest for you those of England must have less than one—There is nothing of  more importance to talk than that of the Prince Regent is recovering from the Gout, and that the Princess Charlotte his Daughter is upon the brink of marriage—We are all well, and I remain ever affectionately yours
				
					A.
				
				
			